Exhibit 10.3

 

United Technologies Corporation

Long Term Incentive Plan

 

Stock Appreciation Right Award

 

Schedule of Terms

 

Stock Appreciation Right Award

 

United Technologies Corporation (the “Corporation”) hereby awards to the
recipient Stock Appreciation Rights (an “Award”) pursuant to the United
Technologies Corporation 2005 Long Term Incentive Plan (the “LTIP”). A Stock
Appreciative Right Award is subject to this Schedule of Terms and the terms and
provisions of the LTIP.

 

A Stock Appreciation Right (a “SAR”) provides the Award recipient with the right
to the appreciation in the Common Stock of the Corporation (“Common Stock”)
measured from the date of grant to the date of exercise. The value realized upon
the exercise of a SAR will equal the difference between the price at the time of
exercise and the closing price of Common Stock reported on the composite tape of
the New York Stock Exchange on the date of grant. The recipient will receive
shares of Common Stock equal to the value of the SAR on the date of exercise.
The number of SARs awarded and the SAR grant price are set forth in the
Statement of Award. The recipient must acknowledge and accept the terms and
conditions of the SAR Award by signing and returning the designated portion of
the Statement of Award to the Stock Plan Administrator.

 

1



--------------------------------------------------------------------------------

Vesting

 

The vesting and expiration dates are each set forth in the Statement of Award.
SARs may be exercised any time on or after the vesting date until the earlier
of:

 

(i) The expiration date specified in the Statement of Award, at which time the
SARs and all associated rights lapse; or

 

(ii) For a period of time following termination of employment as specified in
“Termination of Employment” (see below).

 

Exercise and Payment of SARs

 

While employed, SARs may be exercised any time on or after the vesting date
until the expiration date. Unexercised SARs will expire without value on the
expiration date. It is the responsibility of the Award recipient, or a
designated representative, to exercise SARs in a timely manner. The Corporation
assumes no responsibility for and will make no adjustments with respect to SARs
that expire.

 

An award recipient must establish an account with a security brokerage firm
approved by the Corporation in order to exercise a SAR. SARs are exercised by
submitting the appropriate form to the broker. Following exercise, the
Corporation will deliver to the brokerage firm the number of shares equal to the
exercise gain, less the amount required for tax withholding. The shares equal to
the net gain will then be delivered to the Award recipient’s account. At the
Award recipient’s election, these shares may either be held in the Award
recipient’s account with the brokerage firm or sold on the open market with net
cash proceeds delivered to the Award recipient by the designated broker.

 

Reportable taxable income will be based on the actual transaction price as
reported by the broker to the Stock Plan Administrator.

 

Termination of Employment

 

If an Award recipient terminates employment for any reason other than death,
disability, retirement, or if the recipient meets the “Rule of 65” (see below),
unvested SARs will be cancelled as of the termination date. Vested SARs may be
exercised for a period of 90 calendar days following the termination date (but
not beyond the expiration date of the SAR).

 

Retirement. Retirement eligibility includes:

 

(i) Attainment of age 65 as of the employment termination date; or

 

(ii) Attainment of at least age 55 with 10 or more years of service as of the
employment termination date.

 

Upon retirement, the Award recipient may exercise vested SARs (i.e. those held
for at least three years while continuously employed) for three years following
the date of retirement or until the expiration of the SAR, whichever is earlier.
Unvested SARs that have been held for at least one year prior to the date of
retirement will become exercisable as of the retirement date for a three year
period.

 

2



--------------------------------------------------------------------------------

However, if the Corporation consents to the Award recipient’s retirement, vested
SARs (including those that vest by reason of the recipient’s retirement) may be
exercised until the expiration date of the SAR. Consent will be granted at the
sole discretion of the Corporation based on its ability to effectively
transition the Award recipient’s responsibilities as of the retirement date and
such other factors as it may deem appropriate.

 

Rule of 65: An Award recipient meets the “Rule of 65” if termination occurs on
or after age 50, but before age 55, and the sum of the Award recipient’s age and
years of service add up to 65 or more as of the employment termination date. An
Award recipient who meets the “Rule of 65” may exercise vested SARs for three
years following the employment termination date or until the expiration of the
SAR, whichever is earlier. Unvested SARs that have been held for at least one
year prior to the employment termination date will vest and become exercisable
as of the termination date for a three year period.

 

In all cases, SARs held for less than one year prior to the retirement date or
rule of 65 termination date will be cancelled without value.

 

Service used to determine eligibility for retirement or the “Rule of 65” will be
based on continuous service recognized under the Award recipient’s UTC
retirement plan.

 

Disability. If employment terminates by reason of disability, vested SARs may be
exercised for up to three years from the date of termination (or until the
expiration of the SAR, if earlier). While disabled under UTC’s disability plan,
unvested SARs will vest as scheduled and become exercisable for three years
thereafter.

 

Death. In the event of death the legal representative of the estate of the Award
recipient may exercise all SARs outstanding as of the date of death, whether or
not vested, for a period of one year following the date of death, regardless of
the expiration date of the SAR.

 

Transfer. In the event of transfer to a business affiliated with the
Corporation, an Award recipient shall not be considered to have terminated
employment for purposes of a SAR Award.

 

Rehire. If a former employee is rehired before the end of the 90 day period
immediately following the date of termination, unexercised vested SARs and
unvested SARs that were cancelled because of the termination of employment will
be reinstated. SARs that received accelerated vesting at termination will be
subject to the original vesting schedule upon re-hire. If a terminated employee
is rehired after the 90 day period immediately following the date of
termination, the employee will be treated as a new employee and cancelled SARs
will not be reinstated.

 

Adjustments

 

If the Corporation effects a subdivision or consolidation of shares of Common
Stock or other capital adjustment, the number of SARs (and, if applicable, the
exercise price) shall be adjusted in the same manner and to the same extent as
shares of Common Stock of the Corporation. In the event of material changes in
the capital structure of the Corporation resulting from: the payment of a
special dividend (other than regular quarterly dividends) or other distributions
to shareowners without receiving consideration therefore; the spin-off of a
subsidiary; the sale of a substantial portion of the Corporation’s assets; in
the event of a merger or consolidation in which the Corporation is not the
surviving entity; or other extraordinary non-recurring events affecting the
Corporation’s capital structure and the value of Common Stock, equitable
adjustments shall be made to the terms of outstanding awards, including the
number of SARs outstanding, the value thereof, and such other adjustments as the
Committee on

 

3



--------------------------------------------------------------------------------

Compensation and Executive Development of the Corporation’s Board of Directors
(the “Committee”), in its sole discretion, determines are necessary or
appropriate to prevent the dilution or enlargement of the rights of Award
recipients.

 

Change of Control

 

In the event of a change of control or restructuring of the Corporation, the
Committee may, in its discretion, take certain actions with respect to
outstanding Awards to assure fair and equitable treatment of LTIP participants.
Such actions may include: acceleration of the Vesting Date; offering to purchase
an outstanding Award from the holder for its equivalent cash value (as
determined by the Committee); or providing for other adjustments or
modifications to outstanding Awards as the Committee may deem appropriate.

 

For purposes of the LTIP, a “change of control” means: (i) the acquisition of
20% of the Corporation’s outstanding voting shares by a person, entity or group
(as defined in Section 13(d)(3) of the Securities Exchange Act of 1934); (ii) a
change in the majority of the Board of Directors such that the members of the
new majority are not approved by two-thirds of the incumbent members; (iii) a
merger, reorganization, or consolidation or similar transaction resulting in a
business combination where shareowners before the transaction own less then 50%
of the new entity, or a person, entity or group owns 20% or more of the shares
of the new entity; or (iv) a dissolution or liquidation of the Corporation.

 

Nonassignability

 

Unless otherwise prescribed by the Committee, no assignment or transfer of any
right or interest of an Award recipient in any SAR, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted except by will
or the laws of descent and distribution. Any attempt to assign such rights or
interest shall be void and without force or effect.

 

Notices

 

Every notice or other communication relating to the LTIP, the Award or this
Schedule of Terms shall be delivered electronically or mailed to or delivered to
the party for whom it is intended at such address as may from time to time be
designated by such party. Notices by the Recipient to the Corporation shall be
mailed to or delivered to the Corporation at its office at United Technologies
Building, MS504, Hartford, CT 06101, Attention: Stock Plan Administrator, or
emailed to stockoptionplans@utc.com and all notices by the Corporation to the
Recipient shall be transmitted to the Recipient’s email address or mailed to his
or her address as shown on the records of the Corporation.

 

Administration

 

Awards granted pursuant to the LTIP shall be interpreted and administered by the
Committee. The Committee shall establish such procedures as it deems necessary
and appropriate to administer Awards in a manner that is consistent with the
terms of the LTIP.

 

Pursuant to the terms of the LTIP, the Committee may delegate to employees of
the Corporation its authority and responsibility to grant, administer and
interpret SAR Awards. Subject to certain limitations, the Committee has
delegated to the Chief Executive Officer the authority to grant SAR Awards, and
has further delegated the authority to administer and interpret such Awards to
the Senior Vice President, Human Resources and Organization, and to such
subordinates as he or she may further delegate, except that Awards to employees
of the Corporation who are either reporting persons under Section 16 of

 

4



--------------------------------------------------------------------------------

the Securities Exchange Act of 1934 (“Insiders”) or members of the Corporation’s
Executive Leadership Group will be granted, administered, and interpreted
exclusively by the Committee and awards to non-employee directors will be
granted, administered and interpreted exclusively by the Committee on
Nominations and Governance.

 

Awards Not to Affect or Be Affected by Certain Transactions

 

SAR Awards shall not in any way affect the right or power of the Corporation or
its shareowners to effect: (a) any or all adjustments, recapitalizations,
reorganizations or other changes in the Corporation’s capital structure or its
business; (b) any merger or consolidation of the Corporation; (c) any issue of
bonds, debentures, shares of stock preferred to, or otherwise affecting the
Common Stock of the Corporation or the rights of the holders of such Common
Stock; (d) the dissolution or liquidation of the Corporation; (e) any sale or
transfer of all or any part of its assets or business; or (f) any other
corporate act or proceeding.

 

Taxes/Withholding

 

Award recipients are responsible for any income or other tax liability
attributable to any Award. The Corporation shall take such steps as are
appropriate to assure compliance with applicable federal, state and local tax
withholding requirements. The Corporation shall, to the extent required by law,
have the right to deduct directly from any payment or delivery of shares due to
an Award recipient or from an Award recipient’s regular compensation, all
federal, state and local taxes of any kind required by law to be withheld with
respect to the exercise of any SAR. Award recipients not based in the United
States and foreign nationals who are not permanent residents of the United
States must pay the appropriate taxes as required by any country where they are
subject to tax. Further information on U.S. Federal tax treatment of SARs is
available in the LTIP prospectus.

 

Right of Discharge Reserved

 

Nothing in the LTIP or in any SAR Award shall confer upon any Award recipient
the right to continue in the employment or service of the Corporation or any
affiliate thereof for any period of time or affect any right that the
Corporation or any subsidiary or division may have to terminate the employment
or service of such Award recipient at any time for any reason.

 

Forfeiture of Interests and Gains

 

SARs, whether or not vested, shall be forfeited and an Award recipient will be
obligated to repay gains realized from the exercise of SARs if the recipient is
terminated for “cause” or if during the twelve month period following
termination the recipient solicits any employee of the Corporation for a
position outside of the Corporation or publicly disparages the Corporation or
otherwise makes statements materially detrimental to the interests of the
Corporation. Termination for cause means criminal conduct involving a felony in
the U.S. or the equivalent of a felony under the laws of other countries,
material violations of civil law related to the recipient’s job
responsibilities, fraud, dishonesty, self-dealing, breach of the Award
recipient’s intellectual property agreement or willful misconduct that the
Committee determines to be injurious to the Corporation. In the event of
termination for cause, or if, following termination, the

 

5



--------------------------------------------------------------------------------

Corporation determines that the recipient engaged in conduct that constituted
the basis for termination for cause, or if the recipient engages in prohibited
disparagement or solicitation of employees following termination, the recipient
shall be obligated to repay all gains realized from LTIP awards during the 12
month period preceding the earlier of the date of termination for cause, the
date of the relevant misconduct, or the date the misconduct is discovered, as
applicable.

 

Nature of Payments

 

All Awards made pursuant to the LTIP are in consideration of services performed
for the Corporation or the business unit employing the Award recipient. Any
gains realized pursuant to such Awards constitute a special incentive payment to
the Award recipient and shall not be taken into account as compensation for
purposes of any of the employee benefit plans of the Corporation or any business
unit.

 

Government Contract Compliance

 

The “UTC Policy Statement on Business Ethics and Conduct in Contracting with the
United States Government” calls for compliance with the letter and spirit of
government contracting laws and regulations. In the event of a violation of
government contracting laws or regulations, the Committee reserves the right to
revoke any outstanding Award.

 

Interpretations

 

This Schedule of Terms and each Statement of Award are subject in all respects
to the terms of the LTIP. In the event that any provision of this Schedule of
Terms or any Statement of Award is inconsistent with the terms of the LTIP, the
terms of the LTIP shall govern. Any question of administration or interpretation
arising under the Schedule of Terms or any Statement of Award shall be
determined by the Committee or its delegate, and such determination to be final
and conclusive upon all parties in interest.

 

Governing Law

 

The LTIP, this Schedule of Terms and the Statement of Award shall be governed by
and construed in accordance with the laws of the State of Delaware.

 

United Technologies Corporation

United Technologies Building

Hartford, CT 06101

 

6